DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: It is claimed that . Examination will continue with the understanding that the separator has a twist.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The semi-circular cross sectional shape as claimed is not shown in the drawings or disclosed within the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-18, 20-32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Nutt et al. (US 9928943 hereinafter Mc Nutt).

In regards to claim 1, Mc Nutt discloses;” A cable (Abstract), comprising: a first twisted pair of conductors (Fig. 1E (132B)); a second twisted pair of conductors (Fig. 1E (132A)); and a hybrid separator (Fig. 1E (100)) comprising a first non-conductive portion (Fig’s. 1D (118) Col.13, Lines 4-20) and a first conductive portion (Fig. 1D (120) Col. 13, Lines 4-20) attached to the first non-conductive portion; wherein the first conductive portion has a smaller lateral dimension than a lateral dimension of the first non-conductive portion (Col. 8, lines 53-57); and wherein the first conductive portion is configured to provide a partial electrical shield effect between the first twisted pair of conductors and the second twisted pair of conductors (Fig. 1 (shown)).”

In regards to claim 2, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator first conductive portion is configured so as to provide one or more of reduced near end cross-talk (NEXT), minimized capacitive coupling, minimized inductive coupling, reduced return loss (RL), and reduced insertion loss between the first and second twisted pairs of conductors during operation of the cable (Col. 1, Lines 25-67 discloses that the shielding improves typical transmission line parameters such as cross talk which includes capacitance, inductance insertion and return loss).”

In regards to claim 3, Mc Nutt discloses;” The cable of claim 2, wherein the first non-conductive portion of the hybrid separator is positioned between the first and second twisted pairs of conductors (Fig. 1E (shown)).”

In regards to claim 6, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator comprises a first segment comprising the first non-conductive portion and the first conductive portion attached to the first non-conductive portion (Fig. 3A), and a second segment comprising a second nonconductive portion and a second conductive portion attached to the first non-conductive portion (Fig. 3A), the first segment and the second segment in contact with each other at a position near a middle of each of the first segment and the second segment (Fig. 2A, Col. 18, Lines 47-54)).”

In regards to claim 7, Mc Nutt discloses;” The cable of claim 6, wherein the first segment and second segment are not connected by an adhesive (Col. 18, Lines 47-54).”

In regards to claim 8, Mc Nutt discloses;” The cable of claim 6, wherein each of the first segment and second segment are folded to approximately right angles (Fig. 2A (shown)).”

In regards to claim 9, Mc Nutt discloses;” The cable of claim 6, wherein the hybrid separator has a cross-shaped profile formed from the first segment and the second segment (Fig’s 1E and 2A).”

In regards to claim 10, Mc Nutt discloses;” The cable of claim 6, wherein the first segment and second segment are identical (Fig’s 1E. 2A and 3A (shown)).”

In regards to claim 11, Mc Nutt discloses;” The cable of claim 6, wherein the first segment and second segment are non-identical (Fig. 6).

In regards to claim 12, Mc Nutt discloses;” The cable of claim 11, wherein a position of the first conductive portion relative to the first non-conductive portion of the first segment is different than a position of the second conductive portion relative to the second non-conductive portion of the second segment (Fig. 6).”

In regards to claim 13, Mc Nutt discloses;” The cable of claim 6, wherein the first non-conductive portion of the first segment is in contact with the second non-conductive portion of the second segment (Fig’s 1E. 2A and 3A (shown)).”

In regards to claim 14, Mc Nutt discloses;” The cable of claim 6, wherein the first conductive portion of the first segment is in contact with the second conductive portion of the second segment (Fig. 8E (shown)).”

In regards to claim 15, Mc Nutt discloses;” The cable of claim 6, wherein the cable comprises a third twisted pair of conductors (Fig. 1E (132C)) and a fourth twisted pair of conductors (Fig. 1E (132D)), and wherein: a first half of the first segment physically separates the first twisted pair of conductors from the second twisted pair of conductors, a second half of the first segment physically separates the second twisted pair of conductors from the third twisted pair of conductors, a first half of the second segment physically separates the third twisted pair of conductors from the fourth twisted pair of conductors, and a second half of the second segment physically separates the fourth twisted pair of conductors from the first twisted pair of conductors (Fig. 1E shows the four twisted pairs separated in the same manner as applicant figure 1B).”

In regards to claim 16, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator has a linear cross section (Fig. 1E (shown)).”

In regards to claim 17, Mc Nutt discloses;” The cable of claim 16, wherein the hybrid separator physically separates the first twisted pair of conductors from the second twisted pair of conductors (Fig. 1E (shown)).”

In regards to claim 18, Mc Nutt discloses;” The cable of claim 17, wherein the cable comprises a third twisted pair of conductors (Fig. 1E (132C) and a fourth twisted pair of conductors (Fig. 1E (132D), and wherein: the hybrid separator physically separates the third twisted pair of conductors from the fourth twisted pair of conductors (Fig. 1E (shown)).”

In regards to claim 20, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator is symmetric across a centroid of the cable (Fig. 1E (shown)).”

In regards to claim 21, Mc Nutt discloses;” The cable of claim 20, wherein the first conductive portion is laterally centered on the hybrid separator (Fig. 1E (shown)).”

In regards to claim 22, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator is asymmetric across a centroid of the cable (Fig. 8E (shown)).”

In regards to claim 23, Mc Nutt discloses;” The cable of claim 22, wherein the first conductive portion is laterally offset from a center of the hybrid separator (Fig’s. 8D and 8E).”

In regards to claim 24, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator further comprises a second conductive portion attached to the first non-conductive portion, and wherein the first conductive portion and the second conductive portion are spaced apart (Fig. 1A and B shows the conductive portion spaced apart from each other, Col. 6, Lines 56-67).”

In regards to claim 25, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator further comprises a plurality of additional conductive portions attached to the first non-conductive portion, each of the plurality of conductive portions separated from each other(Fig. 1A and B shows the conductive portion spaced apart from each other, Col. 6, Lines 56-67).”

In regards to claim 26, Mc Nutt discloses;” The cable of claim 1, wherein the hybrid separator further comprises a second non-conductive portion attached to the first conductive portion (Fig 7A (716 and 714)).”

In regards to claim 27, Mc Nutt discloses;” The cable of claim 26, wherein the first non-conductive portion and second nonconductive portion encapsulate the first conductive portion (Fig. 7A (shown)).”

In regards to claim 28, Mc Nutt discloses;” The cable of claim 26, wherein the first non-conductive portion and the second non-conductive portion are in contact (Fig. 7B).”

In regards to claim 29, Mc Nutt discloses;” The cable of claim 1, wherein the first non-conductive portion comprises a dielectric material (Fig. 1D (118), Col. 7, Lines 13-39).”

In regards to claim 30, Mc Nutt discloses;” The cable of claim 29, wherein the first non- conductive portion comprises mylar, polyethylene, or polyester (Col. 7, Lines 13-39).”

In regards to claim 31, Mc Nutt discloses;” The cable of claim 1, wherein the first conductive portion comprises an aluminum foil, a conductive or semi-conductive carbon nanotube structure, or graphene (Col’s. 7 and 8, Lines 64-67 and 1-16).”

In regards to claim 32, Mc Nutt discloses;” The cable of claim 1, wherein positioning of the first conductive portion relative to the first non-conductive portion of the hybrid separator varies along a longitudinal length of the hybrid separator (Fig. 1A).”

In regards to claim 34, Mc Nutt discloses;” The cable of claim 32, wherein the hybrid separator comprises a plurality of conductive portions; and wherein a number of conductive portions present in a cross section of the hybrid separator varies along the longitudinal length of the hybrid separator (Col. 6 lines 1-12 and 62-65, Col. 7 lines 48-52,  Col. 8 lines 37-57,  Col 9 lines 22-27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 5, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Nutt et al. (US 9928943 hereinafter Mc Nutt).

In regards to claim 4, Mc Nutt discloses;” The cable of claim 2”, but does not directly disclose;” wherein a ratio of an amount of the first non-conductive portion to an amount of the first conductive portion is selected to meet an electrical performance requirement.”

However, Mc Nutt does disclose in Col. 9, Lines 22-31 the shielding layer is configured in different dimensions to provide for shielding over a specific frequency range which is an electrical performance. It would have been obvious to one skilled in the art to select a shielding pattern for any and all desired electrical parameters which would include frequency filtering and coupled noise. Therefore, it would have been a matter of choice by the skilled artisan to select shielding sizes and shapes to accomplish the desired electrical function of the transmission lines. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 5, a modified Mc Nutt discloses;” The cable of claim 4, wherein the electrical performance requirement comprises one or more of a NEXT of less than -33.8 dB at 500 MHz, insertion loss of greater than -45.3 dB at 500 MHz, and return loss of less than -15.2 dB at 500 MHz.”
Mc Nutt does disclose in Col. 9, Lines 22-31 the shielding layer is configured in different dimensions to provide for shielding over a specific frequency range which is an electrical performance. It would have been obvious to one skilled in the art to select a shielding pattern for any and all desired electrical parameters which would include frequency filtering and coupled noise. Therefore, it would have been a matter of choice by the skilled artisan to select shielding sizes and shapes to accomplish the desired electrical function of the transmission lines. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 38, Mc Nutt discloses;” A method for cable construction (Abstract, Col. 2, Lines 63-66), a hybrid separator comprising the first non-conductive material and the second conductive material ((Fig. 1E (100)) comprising a first non-conductive portion (Fig’s. 1D (118) Col.13, Lines 4-20) and a first conductive portion (Fig. 1D (120) Col. 13, Lines 4-20), a first twisted pair of conductors (Fig. 1E (132B)) and a second twisted pair of conductors (Fig. 1E (132A)); and positioning the hybrid separator between the first twisted pair of conductors and the second twisted pair of conductors, such that the first conductive portion of the hybrid separator provides a partial electrical shield effect between the first twisted pair of conductors and the second twisted pair of conductors (Fig. 1E (shown)).”, but does not directly disclose;” selecting a ratio between a first non-conductive material and a first conductive material for a hybrid separator based on a set of electrical performance requirements for a cable.”
However, Mc Nutt does disclose in Col. 3, Lines 2-9 that the shielding layer on an insulator used as a separator is capable of controlling coupled noise which is an electrical performance requirement in transmission lines. It would have been obvious to one skilled in the art to understand that electrical performance is controlled by selecting based on ratios of material sets used in construction of transmission structures. Therefore, a skilled artisan would select designs that provided the desired results which includes ratios of insulation size and shapes to shielding material size and shapes.

In regards to claim 39, a modified Mc Nutt discloses;” The method of claim 38, wherein selecting the ratio further comprises: modeling an electrical performance characteristic for the cable; and comparing the modeled electrical performance characteristic to the set of electrical performance requirements (Col. 9, Lines 3-5, and 22-31). It is well known in the art, to simulate and/or calculate thru modeling, the designs of transmission lines to insure proper signal Integrity (SI) parameters and to insure proper electrical performance of the structure. 

In regards to claim 40, a modified Mc Nutt discloses;” The method of claim 39, further comprising: adjusting the ratio between the first non-conductive material and the first conductive material, responsive to the modeled electrical performance characteristic not meeting the set of electrical performance requirements (Col. 9, Lines 3-5 and 22-31). It is well known in the art, to simulate and/or calculate thru modeling, the designs of transmission lines to insure proper signal Integrity (SI) parameters and to insure proper electrical performance of the structure.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Nutt et al. (US 9928943 hereinafter Mc Nutt) as applied to claim 18 above, and further in view of Kenny et al. (US 6153826 hereinafter Kenny).

In regards to claim 19, Mc Nutt discloses;” The cable of claim 18, wherein a difference between a lay length of the first twisted pair of conductors (Col. 14, Lines 6-29 disclose each of the twisted pairs are capable of having a different lay length and would be a design choice of the skilled artisan)”, but does not directly disclose;” a lay length of the third twisted pair of conductors is greater than a difference between the lay length of the first twisted pair of conductors and either of a lay length of the second twisted pair of conductors or a lay length of the fourth twisted pair of conductors.”

However, Kenny does disclose a structure containing multiple twisted pair conductors with various lay lengths as shown in figure 3. 
By defining Kenny LL42 to be used as Mc Nutt 132B, Kenny LL44 be Mc Nutt 132C, Kenny LL46 be Mc Nutt 132A, and Kenny LL48 be Mc Nutt 132D the following is found:

 Kenny Lay length LL42 (0.87”) minus lay length  LL44 (0.49”) is greater than:
 lay length LL42 (0.87”) minus lay length LL 46 (0.74”)
or lay length LL42 (0.87”)  minus lay length LL48 (0.58”).
See Kenny Table 1 for Lay Length values.
Therefore, based on the various lay lengths of the cables as disclosed by Kenny used in the structure disclosed by Mc Nutt, the claimed invention is disclosed.



Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Nutt et al. (US 9928943 hereinafter Mc Nutt) as applied to claim 1 above, and further in view of Gebs et al. (US 8704094 hereinafter Gebs).

In regards to claim 35 Mc Nutt discloses;” The cable of claim 1”, but does not directly disclose;” wherein the hybrid separator does not extend laterally across the cable beyond the first twisted pair of conductors or second twisted pair of conductors.”
Mc Nutt does disclose in Col. 3, Lines 53-64 that the separator is capable of being different sizes dependent on the selection of the design.
Furthermore, Gebs discloses a separator (Fig. 1 (150)) used to separate multiple twisted pair wiring that is capable of having a conductive property Col. 5, Lines 11-21 and is formed in a dimension that is less than the width of the overall cable enclosure as shown in figure 1. It would have been obvious to one skilled in the art to select a separator based on a design choice to provide separation and electrical parameter control. Therefore, using the separator size design as disclosed by Gebs with the structure disclosed by Mc Nutt, the claimed invention is disclosed.

Claim(s) 33, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Nutt et al. (US 9928943 hereinafter Mc Nutt) as applied to claim 1 above, and further in view of Gebs et al. (US 8704094 hereinafter Gebs) as applied to claim 35 above, and further in view of Sparrowhawk et al. (US 8313346 hereinafter Sparrowhawk).

In regards to claim 33, Mc Nutt discloses;” The cable of claim 32, wherein the first conductive portion extends along the longitudinal length of the hybrid separator at an angle corresponding to a twist length of the cable (Col. 3, Lines 2-5 where the separator controls the position (angle of the twisted pairs).
Sparrowhawk discloses that the separator has a twist along the length of the cable as shown in figure 15 and Col. 10, Lines 24-34. It would have been obvious to one skilled in the art to know that the separator would take on a twisting geometry during manufacturing. Therefore, with the cable bundle of Mc Nutt formed with a twisting geometry as disclosed by Sparrowhawk, the claimed invention is disclosed.

In regards to claim 36 a modified Mc Nutt discloses;” The cable of claim 35”, but does not directly disclose;” wherein the hybrid separator has a square or round cross section.”

Sparrowhawk discloses a separator having conductive shielding used to separate twisted pair wiring with a cross section that is capable of having a square (Fig. 2) shape. It would have been obvious to one skilled in the art to form the separator structure in any chosen shape. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
 Therefore, the use of a shape separator as disclosed by Sparrowhawk with the modified structure of Mc Nutt, the claimed invention is disclosed. 

In regards to claim 37 a modified Mc Nutt discloses;” The cable of claim 35”, but does not directly disclose;” wherein the hybrid separator has a semi-circular cross section.
Sparrowhawk discloses a separator having conductive shielding used to separate twisted pair wiring with a cross section that is capable of having a round (Fig. 4) shape. It would have been obvious to one skilled in the art to form the separator structure in any chosen shape such as Simi-circular. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). In addition, the specification is silent on the disclosure of a Simi-circular shape separator.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847